Per Curiam:
By the original certificate of nomination duly executed by the officers of the convention and duly verified, James P. Holy was nominated a candidate of the Independence League for alderman in the sixteenth aldermanic district. The original certificate of his nomination certified that L. J. O’Reilly, H. R. Limburg and J. Hopper were duly appointed by the convention a committee for the purposes specified in section 135 of the Election Law (Consol. Laws, chap. 17; Laws of 1909, chap. 22).
That section provides that if a nomination is duly declined, the committee appointed on the face of such certificate of nomination as permitted by sections 121 and 123 of the Election Law ■may make a new nomination to fill the vacancy so created, or may supply such defect, as the case may be, by making and filing with the proper officer a certificate setting forth the cause *686of the vacancy, the name of the new candidate, the title of the office for which he is nominated, the name of the original candidate, the name of the political party or other nominating . body which .was inscribed on the original certificate, and. such further information as is required to be given by an original-certificate of nomination. •
. J ames F. Holy declined the nomination and filed the certificate with the board of elections on October 18,1911, as required-by section 133 of the Election Law. Whereupon two of the committee named in. the original certificate of nomination nominated as a new candidate in Holy’s place John J. Gallagher, and a new certificate to that effect was duly filed with the board of elections on October twenty-third.
We think that this certificate complies • with section 135 of the Election Law and that this nomination was regular.
The order sustaining the objections to the certificate is, therefore, reversed and the obj actions overruled; '
■ Present — Ingraham,,P. J.,Laughlin, Clarice, Miller.and • Dowling, JJ.
Order sustaining objections to certificate' reversed and the objections to the certificate overruled.